DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: figure 2A-D
Species B: figure 3A-H
Species C: figure 4A-G
Species D: figure 5A-D
Species E: figure 6A-C
The species are independent or distinct because they each have distinct structure in how the closure device will be oriented in the first configuration and secure engage tissue in the second configuration. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 9, 10, 18, 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Karen Horowitz on 09/28/2022 a provisional election was made without traverse to prosecute the invention of Species A, Figure 2a-d, claims 1-3, 5-7, 9-11, 13-15, 18-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 4, 8, 12, 16, 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is dependent off of “claim 0”. For examination purposes, claim 2 will be examined as being dependent off of claim 1, the only preceding claim. Appropriate correction is required.
Of note: withdrawn claim 4 is also dependent off of claim 0 and should be corrected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 13, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2006/0052821 to Abbott.
As to claim 1, Abbott discloses a tissue closure system, comprising: a delivery device comprising a tubular element (104, figure 4f) with a lumen therethrough; and a tissue closure device (103) positioned within the lumen (figure 4f), the tissue closure device configured to transition between a first configuration (figure 4f) when positioned within the lumen and a second configuration (figure 4e,5c) when positioned outside the lumen, the tissue closure device comprising: a first end portion (301) configured to engage a first target tissue portion (210); a second end portion (302) configured to engage a second target tissue portion (214); and a body portion (303, 305) connecting the first end portion to the second end portion; wherein the first end portion is engageable with the first target tissue portion when the first end portion is moved out of a distal end of the lumen (figure 32c, 33, col. 23 ll. 3-4); wherein the second end portion is engageable with the second target tissue portion when the second end portion is moved out of the distal end of the lumen (figure 4e, paragraph 83); and wherein the first and second end portions are biased toward each other to draw the first and second target tissue portions together when the tissue closure device is engaged therewith (paragraph 83,84).
As to claim 2, Abbott discloses the first end portion, the second end portion and the body portion comprises a single piece of super elastic material (paragraph 86, figure 4a).
As to claim 5, Abbott discloses the tissue closure device comprises an elongate shape when in the first configuration (figure 4f), and wherein the tissue closure device comprises a wave or loop shape when in the second configuration (figure 4e, 5c). 
As to claim 6, Abbott discloses the first and second end portions of the closure device each comprise an elongate shape when in the first configuration (figure 4c), and wherein the first and second end portions each assume a plurality of wave segments when the tissue closure device is in in the second configuration (figure 4e, 5c, each end has a wave segment, and/or each of the loops of the ends as seen in figure 5c,4e can create the plurality of wave segments).
As to claim 9, Abbott discloses a tissue closure device (103, figure 3,4a,e) comprising: a first end portion (301) configured to engage a first target tissue portion (210); a second end portion (302) configured to engage a second target tissue portion (214); and a body portion (303,305) connecting the first end portion to the second end portion; wherein the tissue closure device configured to transition between a first configuration (figure 4f) when constrained within a lumen of a delivery device (104) and a second configuration (4e,5c) when the tissue closure device is moved out of a distal end of the lumen, wherein the first end portion is engageable with the first target tissue portion when the first end portion is moved out of the distal end of the lumen (figure 4e, paragraph 83); wherein the second end portion is engageable with the second target tissue portion when the second end portion is moved out of the distal end of the lumen (figure 4e, paragraph 83); and wherein the first and second end portions are biased toward each other to draw the first and second target tissue portions together when the tissue closure device is engaged therewith (paragraph 83,84).
As to claim 10, Abbott discloses the tissue closure device comprises a super elastic material (paragraph 86).
As to claim 13, Abbott discloses the tissue closure device comprises an elongate shape when in the first configuration (figure 4f), and wherein the tissue closure device comprises a wave or loop shape when in the second configuration (figure 4e,5c). 
As to claim 14, Abbott discloses the first and second end portions of the closure device each comprise an elongate shape when in the first configuration (figure 4f), and wherein the first and second end portions each assume a plurality of wave segments when the tissue closure device is in the second configuration (figure 4e,5fc, each end has a wave segment, and/or each of the loops of the ends as seen in figure 4e,5c can create the plurality of wave segments).
As to claim 18, Abbott discloses a medical device, comprising: a handle portion (proximal portion of 101, figure 14a, paragraph 77) a flexible tube portion (401) coupled at a proximal end to the handle portion (figure 14a, the delivery device 401, will couple at its proximal end a handle to be manipulated by the user, see reference below in section 13 below as evidence, and having an articulable distal tip (paragraph 123-126, figure 14a-f), a tissue closure device (103) integrated into a distal tip of the flexible tube portion (figure 4f, 14b), the tissue closure device configured to transition between a first configuration (figure 4e) when positioned within the distal tip and a second configuration (figure 4e) when positioned outside the distal tip, the tissue closure device comprising: a first end portion (301) configured to engage a first target tissue portion (210); a second end portion (302) configured to engage a second target tissue portion (214); and a body portion (303,305) connecting the first end portion to the second end portion; wherein the first end portion is engageable with the first target tissue portion when the first end portion is moved out of a distal end of the lumen (figure 14e, paragraph 83); wherein the second end portion is engageable with the second target tissue portion when the second end portion is moved out of the distal end of the lumen (figure 14e, paragraph 83); and wherein the first and second end portions are biased toward each other to draw the first and second target tissue portions together when the tissue closure device is engaged therewith (paragraph 83,84).
As to claim 19, Abbott discloses the first end portion, the second end portion and the body portion comprises a single piece of super elastic material (paragraph 86).
As to claim 20, Abbott discloses the tissue closure device comprises an elongate shape when in the first configuration (figure 4f), and wherein the tissue closure device comprises a wave or loop shape when in the second configuration (figure 4e,5c).
Claims 1, 3, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2002/0188170 to Santamore.
As to claim 1, Santamore discloses a tissue closure system, comprising: a delivery device comprising a tubular element (64, figure 31a-d) with a lumen therethrough; and a tissue closure device (50, specifically the embodiment of figure 41e, usable to be delivered by the delivery device of figure 31a-d) positioned within the lumen (figure 31a), the tissue closure device configured to transition between a first configuration (figure 31a) when positioned within the lumen and a second configuration (figure 31d, as seen with the embodiment of figure 41e) when positioned outside the lumen, the tissue closure device comprising: a first end portion (left 40’) configured to engage a first target tissue portion (the left side of the tissue as seen in figure 41e); a second end portion (right 50’) configured to engage a second target tissue portion (right side of tissue as seen in figure 41e); and a body portion (52) connecting the first end portion to the second end portion; wherein the first end portion is engageable with the first target tissue portion when the first end portion is moved out of a distal end of the lumen (figure 31a-d); wherein the second end portion is engageable with the second target tissue portion when the second end portion is moved out of the distal end of the lumen (figure 31a-d); and wherein the first and second end portions are biased toward each other to draw the first and second target tissue portions together when the tissue closure device is engaged therewith (paragraph 116, the anchor points “move together” which will read on the end portions are biased toward each other to draw the tissue portions together).
As to claim 3, Santamore discloses the first and second end portions comprises nitinol (paragraph 145,138, 210, 113, the anchor/barbs 40 can be made from nitinol) and the body portion comprises a suture (paragraph 116).
As to claim 9, Santamore discloses a tissue closure device (figure 41e) comprising: a first end portion (left 50’) configured to engage a first target tissue portion (left part of tissue as seen in figure 41e); a second end portion (right 40’) configured to engage a second target tissue portion (right part of tissue as seen in figure 41e); and a body portion (52) connecting the first end portion to the second end portion; wherein the tissue closure device configured to transition between a first configuration (figure 31) when constrained within a lumen of a delivery device (64) and a second configuration (figure 41e) when the tissue closure device is moved out of a distal end of the lumen, wherein the first end portion is engageable with the first target tissue portion when the first end portion is moved out of the distal end of the lumen (figure 41e); wherein the second end portion is engageable with the second target tissue portion when the second end portion is moved out of the distal end of the lumen (figure 41e); and wherein the first and second end portions are biased toward each other to draw the first and second target tissue portions together when the tissue closure device is engaged therewith (paragraph 116).
As to claim 11, Santamore discloses the first and second end portions comprises nitinol (paragraph 145,138, 210, 113, the anchor/barbs 40 can be made from nitinol) and the body portion comprises a suture (paragraph 116)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 11, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2006/0052821 to Abbott in view of U.S. Patent 6,663,633 to Pierson.
As to claims 3, 11, Abbott discloses the first and second end portions comprises nitinol (paragraph 96) and the body portion comprises a suture (paragraph 86,88). The general straight section of 305 and/or the “wire-like” body of 304 can read on a suture. The application does not set any specific definition of a suture. Therefore a definition, for instance from “American heritage Dictionary” of “a fine thread or other material used to surgically close or wound or join tissue” can be used. The wire 304,305 of Abbott can read on a suture based on being a fine other material used to join tissue. 
If, however, it would not be known that the sections 304,305 of Abbott would be able to read on a suture, Pierson teaches a similar device (system for fixation of soft tissue) having a suture body portion  (123b) connecting first and second end portions (121b,122b) for the purpose of using a suitable material that can remain taught between two tissue portions (col. 9 ll. 40-52). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture material of Pierson as the body portion of Abbott in order for  using a suitable material that can remain taught between two tissue portions.
As to claims 7, 15, Abbott discloses the body portion comprises a suture (paragraph 86,88) that connects the plurality of wave segments of the first end portion to the plurality of wave segments of the second end portion (figure 4e), wherein the suture is positioned within an opening (315) formed in the first and second targeted tissue portions (figure 4e) and wherein the first and second end portions are positionable to hold the first and second targeted tissue portions together (figure 4e, paragraph 83,84). The general straight section of 305 and/or the “wire-like” body of 304 can read on a suture. The application does not set any specific definition of a suture. Therefore a definition, for instance from “American heritage Dictionary” of “a fine thread or other material used to surgically close or wound or join tissue” can be used. The wire 304,305 of Abbott can read on a suture based on being a fine other material used to join tissue. 
If, however, it would not be known that the sections 304,305 of Abbott would be able to read on a suture, Pierson teaches a similar device (system for fixation of soft tissue) having a suture body portion  (123b, figure 1k) connecting first and second end portions (121b,122b) and positionable within an opening formed in the first and second targeted tissue portions (figure 1k) for the purpose of using a suitable material that can remain taught between two tissue portions (col. 9 ll. 40-52). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture material of Pierson as the body portion of Abbott in order for using a suitable material that can remain taught between two tissue portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,002,563 to Pyka, U.S. Patent 5,957,940 to Tanner U.S. Patent Publication 2002/0029048 to Miller, U.S. Patent Publication 2004/0068276 to Golden, U.S. Patent Publication 2005/0267495 to Ginn, U.S. Patent Publication 2006/0282118 to Surti, U.S. Patent Publication 2010/0010293 to Sato, U.S. Patent Publication 2013/0018393 to Bengston all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771